TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00327-CV


Texas Department of Public Safety, Appellant

v.


John Richard Williams, Jr., Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT

NO. 24,397, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion to reverse the judgment in this cause and remand
the cause to the trial court for entry of an order in accordance with the parties' settlement agreement. 
We grant the motion and reverse and remand the cause to the trial court for entry of judgment in
accordance with the settlement agreement.  See Tex. R. App. P. 42.2(a)(2) (effectuating parties'
settlement agreement).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton

Reversed and Remanded on Joint Motion

Filed:   October 21, 2004